Landon, J.:
The following opinion was given at Special Term:
Pegkham, J.
1 think this injunction must be dissolved, even if • it be assumed that the court can grant injunctions to restrain publications of a libel (and the English courts have gone to that extent), yet where such jurisdiction is claimed the ^courts refuse to exercise it by granting an injunction unless the plaintiff prove the publication to be untrue. (Quartz Hill, etc., Mining Co. v. Beall, L. R., 20 Ch. Div., 501.)
This decision is made while recognizing the general right to issue an injunction in an action to restrain the publication of a libel. (Thorley's Cattle Food Co. v. Massam, L. R., 14 Ch. Div., 763; Thomas v. Williams, Id., 864; Hill v. Davies, L. R., 21 Ch. Div., 798.) These decisions are based generally upon the extension of the jurisdiction to issue an injunction granted by the late judicature acts. The courts in this State have not gone so far, as I think. But assuming they have, there is no proof of the falsity of the charge that plaintiff is a delinquent debtor who can, but will not, pay. The complaint does not allege the falsity. The counsel for plaintiff, in his argument and brief, admits the truth of the statement that plaintiff can, but does not, pay. I do not intend to decide *302off-hand that an action at law to recover damages for the publication of such á statement may not be sustained. I express no opinion on that question. I do say that until such action has been sustained, while no denial of the truth of the allegations of" ability and omission to pay is made, an injunction ought not to issue. In any event not until trial of,the action.
Concurring in the above opinion, we add : The plaintiff’s ability to pay existing, and being conceded, he has no moral right to buy goods and refuse to pay for them. A part of the injury which he charges the intended publication will cause him, is obviously the impairment of his credit resulting from a wider knowledge among tradesmen of his transactions with the three tradesmen mentioned in the proposed publication. He invokes the aid of the court to preserve him from the injury which a knowledge of his transactions will cause. He proposes no reform in his methods, no abstinence from a repetition of his practices. He does not come into court with clean hands, and equity upon familiar principles should withhold from him its assistance either in his repetition of the practices or in shielding him from the consequences resulting from a wider knowledge of them.
The order should be affirmed, with ten dollars costs and printing disbursements. The answer is not frivolous, and the order denying judgment should be affirmed, with ten dollars costs and printing disbursements. (Same orders in Newton A. Calkins v. Same Defendant.)
Learned, P. J., and Bookes, J., concurred.
Orders affirmed, with ten dollars costs and printing disbursements in each case.